1 - . - tet . . geen

weet

“© ""_-AG245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of I

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA |

United States of America JUDGMENT IN. A CRIMINAL CASE
Vy. : (For Offenses Committed On or After November 1, 1987)
Orlando Vera-Amador Case Number: 3:19-mj-22595

Mayra L Garcia

Defendant's Attorney

REGISTRATION NO. 86105298

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

 

L) was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number(s) —
8:1325 . ILLEGAL ENTRY (Misdemeanor) 1
LC] The defendant has been found not guilty on count(s)
C] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

PATIME SERVED | O- days

° Assessment: $10 WAIVED & Fine: WAIVED

xX Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, charged in case —

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days.
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances,

Thursday, June 27, 2019
Date of Imposition of Sentence

Received Ji VY LOL Cath. lub Col | a en

DUSM | HONORABLE JACQUELINE'S. CORLEY ~
| ED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy | 3:19-mj-22595

 
